COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-428-CV
MICHAEL R. BENBO           
           
           
           
           
           
        APPELLANT
V.
TEXAS TECH UNIVERSITY       
           
           
           
           
          
      APPELLEE
HEALTH SCIENCE CENTER
----------
FROM THE 89TH DISTRICT COURT OF WICHITA
COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
On January 3, 2003 we notified appellant,
in accordance with TEX.
R. APP. P. 42.3., that
this court may not have jurisdiction over this appeal because there is no final
judgment. We stated that the appeal would be dismissed for want of jurisdiction
unless appellant or any party desiring to continue the appeal filed with the
court within ten days a response showing grounds for continuing the appeal.
We received appellant's response on
January 17, 2003. The appellant's response has been considered and it is the
opinion of the court that this appeal should be dismissed for want of
jurisdiction because the overruling of a motion to dismiss is not a final
judgment. See TEX. R. APP.
P. 42.3(a), 43.2(f). Accordingly, we dismiss the appeal.
 
                                                                       
PER CURIAM
 
PANEL D: GARDNER, J.; CAYCE, C.J.; WALKER, J.
[DELIVERED FEBRUARY 13, 2003.]

1. See Tex. R. App. P. 47.4.